EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in by Andrew Park on December 2, 2021.

The application has been amended as follows:
In the Claims:
Amend Claim 1 to the following: 
(Currently Amended)	A method, comprising:
	performing an analysis to determine whether a source web element is to be retargeted and determining that the source web element is to be retargeted;
	in response to the determination that the source web element is to be retargeted:
copying one or more properties or attributes of the source web element to a target web element within a same Document Object Model; and
routing content of the source web element to be rendered to the target web element;
intercepting an event of the target web element that is different from the source web element, wherein the source web element is not a parent of the target web element; 
providing within the same Document Object Model the intercepted event of the target web element to the source web element that was a source of the content retargeted to the target web element to allow the intercepted event to be dispatched as if it originated from the source web element, wherein providing the intercepted event to the source web element includes redirecting the ;
identifying that an attribute for retargeting the source web element is no longer enabled;
determining that the source web element is no longer to be retargeted;
disabling the target web element; and
rendering a view of the source web element.

Cancel Claim 18

Amend Claim 19 to the following: 
19.	(Currently Amended)	A system, comprising:
	one or more processors configured to: 
perform an analysis to determine whether a source web element is to be retargeted and determine that the source web element is to be retargeted;
		in response to the determination that the source web element is to be retargeted:
copy one or more properties or attributes of the source web element to a target web element within a same Document Object Model; and
route content of the source web element to be rendered to the target web element;
intercept an event of the target web element that is different from the source web element, wherein the source web element is not a parent of the target web element; 
provide within the same Document Object Model the intercepted event of the target web element to the source web element that was a source of the content retargeted to the target web element to allow the intercepted event to be dispatched as if it originated from the 
identify that an attribute for retargeting the source web element is no longer enabled;
determine that the source web element is no longer to be retargeted;
disable the target web element; and
render a view of the source web element; and
	a memory coupled to at least one of the one or more processors and configured to provide the at least one of the one or more processors with instructions.

Amend Claim 20 to the following: 
20.	(Currently Amended)	A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
	performing an analysis to determine whether a source web element is to be retargeted and determining that the source web element is to be retargeted;
	in response to the determination that the source web element is to be retargeted:
copying one or more properties or attributes of the source web element to a target web element within a same Document Object Model; and
routing content of the source web element to be rendered to the target web element;
intercepting an event of the target web element that is different from the source web element, wherein the source web element is not a parent of the target web element; 
;
identifying that an attribute for retargeting the source web element is no longer enabled;
determining that the source web element is no longer to be retargeted;
disabling the target web element; and
rendering a view of the source web element.

Add Claim 21: 
21.	(New)	The system of claim 19, wherein intercepting the event of the target web element includes creating an event handler within the target web element, and wherein providing the intercepted event to the source web element includes associating an event listener within the source web element.

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1, 19, and 20:

The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claims 1, 19, and 20 are allowable.

Claims 2-17 and 21:
	The claims are dependent upon Claims 1 or 19, respectively, and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Ian Anderson; Show and Hide Different Content On Mobile Devices & Desktops; 2015; webdesignersacademy.com; Pages 1-10, Discloses how to include both the mobile and desktop version of a webpage in the same file, thus making the DOM for each, the same DOM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176